Citation Nr: 1133712	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-22 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable evaluation for asbestos exposure complex.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), with restrictive lung disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from May 1945 to September 1948, and from July 1949 to July 1953.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granting service connection for asbestos exposure complex and assigning a noncompensable (0 percent) evaluation, effective September 16, 2005. That decision further denied service connection for COPD with restrictive lung disease. The Veteran appealed, including from the initial noncompensable rating for asbestos-related disease. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes         in the degree of severity of it since the effective date of service connection). Subsequently, this case was transferred to the RO in Winston-Salem, North Carolina. 

In accordance with the Veteran's request, he was previously scheduled for a         May 2011 Travel Board hearing. However, he cancelled this proceeding in advance of its scheduled date. See 38 C.F.R. § 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.






REMAND

The Board finds that further evidentiary development is warranted. 

There are pending on appeal two distinct, but nonetheless factually intertwined claims. In one claim, the Veteran is seeking to establish an initial compensable disability evaluation for his already service-connected asbestos exposure complex. The Veteran's underlying asbestos exposure in service is already conceded, and service connection is established for asbestos-related disease; the only remaining issue is whether disability compensation may be awarded for this condition.        The second claim is for service connection for COPD, with restrictive lung disease. 

Thus far, the medical evidence obtained does not determine whether COPD/restrictive lung disease is a service-related condition. Nor does it clarify whether the respiratory impairment the Veteran has experienced on numerous pulmonary function tests (PFTs) is the result of asbestos-related disease, or some other nonservice-connected cause. 

As an April 2005 private general practitioner's report indicates, the Veteran has a history of being diagnosed with both asbestos-related disease and COPD.

The Veteran underwent a May 2006 VA Compensation and Pension examination which indicated diagnoses of asbestos exposure complex; restrictive lung disease; and COPD. (The VA examiner did not formally diagnose "asbestosis" because he indicated the Veteran had never had a complete biopsy confirming this diagnosis, nor had he ever developed mesothelioma, considered an indicator of asbestosis).

The RO returned this case to the May 2006 VA examiner seeking clarification on whether any diagnosed lung disorder was the result of the Veteran's military service. The VA examiner's June 2006 addendum opinion responded that             the Veteran's asbestos exposure caused his asbestos exposure complex, but then  left little indication as to the likely etiology of COPD and/or restrictive lung disease. 
Upon VA re-examination in December 2007, the Veteran was diagnosed with asbestos exposure complex secondary to exposure of asbestos during his Naval experience. The examiner (the same physician from May 2006) found there to have been severe shortness of breath associated with asbestos-related disease. A PFT study was completed confirming the same in more exact clinical findings.

The Veteran underwent VA examination again in February 2009 (by a different physician), who this time diagnosed COPD with restrictive lung disease.                An abnormal PFT study was again noted.

At this stage, the Board seeks more definitive evidence regarding the scope of service-connected respiratory disability, and the respiratory impairment attributable to that disability. A new VA examination by a respiratory specialist is in order. What is needed first is a competent VA medical opinion to finally establish whether COPD and/or restrictive lung disease are related to some aspect of service, including asbestos exposure, or a service-connected disorder.  Following this, there must be competent VA medical evidence establishing the current level of impairment from service-connected respiratory disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). Of primary importance, if COPD remains nonservice-connected, the VA examiner must attempt to distinguish between impairment due to asbestos-related disease and that due to nonservice-connected disability. Provided the examiner is unable to make such a distinction,  all respiratory impairment should be presumed due to service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not possible to separate the effects of a service-connected disability from any nonservice-connected conditions by competent opinion, all symptoms must be attributed to the service-connected disability). See also, Howell v. Nicholson, 19 Vet. App. 535, 540 (2006). 

[continued on following page]
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA examination with a respiratory specialist to determine  (1) the etiology of the Veteran's claimed COPD with restrictive lung disease; and (2) the severity of all respiratory impairment due to service-connected disability. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should address the following inquiries:

* The examiner should opine whether              the Veteran's COPD is at least as likely        as not (50 percent or greater probability) related to either the Veteran's military service, or to his service-connected asbestos exposure complex. In providing the requested opinion, the examiner should consider all documented and reported medical history, to include a history of smoking with cessation in 1975.

* The examiner should attempt to provide a clinical diagnosis corresponding to               the Veteran's restrictive lung                       (as distinguished from the obstructive component of his COPD). Then the examiner should opine as to whether the diagnosed disability in regard to restrictive lung disease is at least as likely as not (50 percent or greater probability) related to either the Veteran's military service, or to his service-connected asbestos exposure complex. In providing the requested opinion, the examiner should consider all documented and reported medical history, to include a history of smoking with cessation in 1975.

* Following completion of the above,              the examiner should provide indication of all symptoms and manifestations of impairment attributable to service-connected respiratory disability, including a complete PFT study. Note: Provided that asbestos exposure complex remains             the Veteran's only service-connected respiratory disability, the examiner must attempt to distinguish the respiratory impairment due to asbestos-related disease from all other nonservice-connected causes. However, the examiner is also reminded that if such a factual distinction cannot be made as a medical matter, then under applicable law all symptomatology will be presumed due to service-connected disability.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)






These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



